

            Exhibit 10.3


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This First Amendment to Employment and Noncompetition Agreement (the “First
Amendment”) is entered into to be effective as of April 25, 2020, by and between
OFTC, Inc., a Delaware corporation (the “Company”) and Sumner J. Waring, III
(the “Employee”).


WHEREAS, the Company and the Employee entered into an Employment and
Noncompetition Agreement dated December 7, 2016, as extended (the “Agreement”);
and


WHEREAS, the Company and the Employee wish to amend the Agreement in the manner
set forth below.


NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Employee intending
to be legally bound hereby agree to amend certain sections of the Agreement as
follows:


1.Section 1.4(a) of the Agreement is amended to provide that the Employee’s
salary for the Employment Term ending December 31, 2020, shall be reduced by
fifteen percent (15%) until the earlier of: (a) the time the Company determines
that the Employee’s salary shall be restored to its prior level, and (b) the end
of the Employment Term;


2.The definition of “Good Reason” found in Section 4.14 of the Agreement is
amended to exclude the reduction in base salary referenced in paragraph 1 of
this First Amendment;


3.Capitalized terms not otherwise defined in this First Amendment shall have the
meaning given in the Agreement; and


4.Except as hereinabove specifically amended, the Agreement is and shall remain
in full force and effect according to its terms and conditions.


IN WITNESS WHEREOF, the undersigned have executed and delivered this First
Amendment on the date and year first above mentioned.


COMPANY: EMPLOYEE:
OFTC, Inc.


By:  /s/ DANIEL KLEBAN  By: /s/ SUMNER J. WARING, III 
Daniel Kleban, President Sumner J. Waring, III

